DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This non-final rejection is issued in response to applicant’s claim set received 04/12/2019.  Currently, claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-13, 15-18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,300,265. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently examined claims are anticipated by the reference patent.  Please refer to the chart for corresponding subject matter.
16/383418
10,300,265
1
1, 3
2
3
3
2
6
1

3
8
4, 5
9
6
10
11
11
8, 10
12
10, 12
13
11
15
14
16
15, 18
17
16
18
17
20
19


	Regarding the claims, the reference patent anticipates the following limitations: a needleless connector comprising a body, a port, a male fitting, a valve within the body, a vent path and a fluid path within the body, a sliding seal.  The currently examined application differs from the reference patent with the claim limitation of “a sealing tip”.  The current claims require “a sealing tip disposed over a portion of the valve, wherein the sealing tip comprises a second sliding seal disposed between a portion of the valve and the male fitting”; and the reference patent claims “a seal fixedly disposed around the valve…further comprising a second sliding seal disposed over a portion of the male fitting.”  Therefore the “sealing tip” is equivalent to the prior reference “seal”.  Each of the current application and reference patent have first sliding seals disposed over a portion .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 6, 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2004/0124388 to Kiehne.
Regarding claim 1, Kiehne discloses a needleless connector (fig. 8-9) comprising:
a body (69 and 62; it is noted the prior art labels 69 both as the “bottom casing” and “outer portion” of sleeve 64 in paragraph [0053]) having a male fitting (71) and a port (73);
a valve (61), disposed within the body (69 and 62), the body and the valve defining a vent path (via 67, 68) and a fluid path (interior fluid pathway, [0054] isolated from chamber 67);
a sealing tip (proximal o-ring portion of 74; unlabeled in prior art, marked “A” in annotated figure below) disposed over a portion of the valve (61); and a sliding seal (64) disposed over a portion of the male fitting (fig. 8-9, para. [0054], valve is pushed forward, thus opening 74, therefore 74 is disposed over a portion of 61 via engagement),

Regarding claim 2, Kiehne discloses the needleless connector of Claim 1, wherein the sealing tip (A) comprises a second sliding seal (74) disposed between a portion of the valve and the male fitting (fig. 8-9).
Regarding claim 6, Kiehne discloses the needleless connector of Claim 1, wherein the sealing tip and sliding seal are configured to open the fluid path and the vent path at the same point as the valve moves from the first valve position to the second valve position.  (Para. [0054-0055]: As valve is pushed forward, it deforms or pushes apart 74, which causes air in chamber 67 to be vented [0054].  When valve member is pushed forward, fluid can pass from inlet 60 through outlet 73 [0055].  These actions happen simultaneously as the valve is pushed from first position in figure 8 to second in figure 9.)
Regarding claim 10, Kiehne discloses the needleless connector of Claim 1, wherein the sliding seal comprises a portion fixedly sealed to the body. (The examiner notes portion “A” in the annotated figure is fixed because it remains in the same positon in figures 8-9.)


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8-9, 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiehne.
Regarding claims 8-9, in the referenced embodiment of figures 8-9, Kiehne does not disclose wherein the valve comprises a finger disposed within a portion of the sliding seal and external to a portion of the male fitting, and wherein the sliding seal comprises a shoulder proximate to the finger; wherein displacement of the shoulder moves the sliding seal and causes the shoulder to contact the finger and move the valve from the first valve position to the second valve position.  However, Kiehne discloses the plunger (valve) may comprise an annular step or shoulder which can catch or engage with elastic sock when plunger moves forward.  The examiner notes the shoulder of the 
Regarding claims 11-13, in the referenced embodiment, Kiehne does not disclose the internal pathway of the valve, 61.  However, in each of the other embodiments, Kiehne discloses a valve (12) comprising a lateral fluid passage (32) open to the interior of the male fitting ( and a longitudinal fluid passage (30) connected to the lateral fluid passage (see at least figure 1), wherein the fluid pathway extends through the longitudinal fluid passage and the lateral fluid passage ([0039] fluid can pass through passageway 30 and transverse bore 32); and wherein displacing the valve to the second valve position opens a seal between the lateral fluid passage the port [0040-0041].  At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a valve with lateral and longitudinal passages as claimed for the advantage of controlling fluid flow therethrough in a desired manner, such as sealing against fluid flow in a first position [0039] and opening in a second position [0040]).  Furthermore, combining like 
Allowable Subject Matter
Claims 3-5, 7, 14, 15-20 appear to contain allowable subject matter.  Claims 3-5, 7, 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additionally, the obviousness-type double patenting rejection above for claims 1-3, 6-13, 15-18, 20 must be overcome to place the claims in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/MELISSA A SNYDER/Examiner, Art Unit 3783               
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783